Title: To James Madison from Louis-André Pichon, 29 September 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


29 September 1802, Georgetown. The claim of French merchant Coulon, about which Pichon wrote JM on 7 Mar. 1802, having failed in Congress, calls JM’s attention to the manifest wrong that appears to have been done to Coulon.
Recounts the beginning of the affair. Two French prizes, the Betty Cathcart and the Aaron, the first of which was Coulon’s, were taken into Wilmington, North Carolina, in July 1796. Disputes arose over what repairs could be made to the ships and what means of export would be allowed to the proprietors. The Aaron left on 7 July 1797 under suspicious circumstances and was subsequently seized and condemned in Portsmouth, New Hampshire, for importing sugar that had been declared as rice. But the Betty Cathcart never left port and was abandoned by Coulon on 1 June 1798. Under these circumstances, the comptroller of the treasury ordered the Betty Cathcart and its cargo sold on 29 June. The sale produced $57,432, of which $23,396 was assessed for costs and for duties on the cargoes of both ships, including $6,241 for the Aaron’s duties; the balance was paid to Coulon.
Summarizes the circumstances on which he bases the claim: (1) the Aaron and the Betty Cathcart could have left together by conforming to certain regulations that were the subject of the original dispute; (2) the Aaron left on 7 July 1797 and was subsequently seized and condemned for acts of contraband; (3) Coulon abandoned his property on 1 June 1798 because of circumstances at the time between the U.S. and France, hoping to obtain compensation during the peace that would follow; and (4) the instructions of 29 June 1798 ordering the sale authorized the collector to retain the amount of the duty owed on the Aaron’s cargo from the proceeds of the sale of Coulon’s property, even though Coulon did not own the Aaron.
Points out that it was only the circumstance of Coulon’s abandonment of his property in the U.S. that allowed the treasury to proceed against the Betty Cathcart for the alleged acts of the Aaron. After the Convention of 1800, Coulon’s property should have been returned to him in good faith, deducting only the customary and legal charges. Instead, Coulon unexpectedly found an assessment levied against him that was in reality a confiscation of his property. In this action by the treasury a French citizen has been deprived of his property without any legal proceedings. Asks JM to bring these arguments to the president’s attention.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 8 pp.; in French; in a clerk’s hand, signed by Pichon. Docketed by Wagner.


